Citation Nr: 0424231	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  00-07 218A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date, prior to December 5, 1997, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Richard J. Carter, Agent



WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from September 1969 
to June 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO granted entitlement to service 
connection for PTSD and assigned an initial evaluation of 70 
percent from December 5, 1997, the date of the veteran's 
claim for service connection.  The veteran has appealed the 
effective date of the service connection award.  By a 
subsequent rating decision in May 2000, the RO awarded a 
total compensation rating based on individual unemployability 
(TDIU), also effective from December 5, 1997.  

The veteran and his wife testified before the undersigned 
Veterans Law Judge via a video conference hearing with RO in 
November 2001, in connection with the appeal for an earlier 
effective date.  A transcript of their testimony has been 
associated with the claims file.  

In January 2003, the Board entered a decision that denied the 
appeal for an earlier effective date for a grant of 
entitlement to service connection for PTSD.  The Board denied 
reconsideration of this decision in April 2002.  

On appeal to the United States Court of Appeals for Veterans 
Claims (CAVC), the Secretary of Veterans Affairs (Secretary) 
(appellee) filed a Motion for Remand.  Citing Quartuccio v. 
Principi, 16 Vet. App. 183, 186-187 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002), the motion argued that the 
Board's January 2003 decision had not discussed the extent to 
which the notice requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) had been satisfied, stating 
that VA had not actually informed the veteran which portion 
of the evidence, if any, was to be provided by him and which 
part, if any, was to be provided by VA.  By an order issued 
in April 2003, the CAVC granted the Secretary's motion and 
vacated the January 2003 Board decision.  

In March 2004 the Board remanded the case to the RO for 
consideration of additional evidence submitted by the veteran 
for which no waiver of RO review had been received and to 
accord the RO an opportunity to satisfy the requirements of 
the VCAA, as clarified by Quartuccio and Charles, supra.  

Pursuant to the remand, the RO mailed a VCAA notification 
letter to the veteran in April 2004.  In May 2004, the RO 
conducted a further review of the claim and confirmed its 
prior denial of an earlier effective date.  The case has been 
returned to the Board for further review on appeal.  


FINDINGS OF FACT

1.  The veteran filed an informal original claim of 
entitlement to service connection for PTSD on December 5, 
1997.  

2.  By a rating decision of April 1999, the RO granted 
entitlement to service connection for PTSD evaluated as 70 
percent disabling, and assigned an effective date of December 
5, 1997, for the service connection award based on the date 
of claim.  

3.  The record dos not demonstrate that a document or 
communication recognizable as a claim for service connection 
for PTSD was received before December 5, 1997.  


CONCLUSION OF LAW

The claim for an effective date, prior to December 5, 1997, 
for the grant of service connection for PTSD is denied as a 
matter of law.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110, 
7104, 7105 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.159, 
3.400 (2003); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 
see also Shields v. Brown, 8 Vet. App. 346, 351-352 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  

Although the veteran's claim was received before November 9, 
2000, the effective date of the VCAA, it appears that the 
VCAA is applicable since the claim has not been finally 
adjudicated.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must advise a 
claimant which evidence the claimant must supply, and which 
evidence VA will obtain on his or her behalf and provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App 370 (2002).  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

Pursuant to the CAVC's order, the Board remanded the case to 
the RO for the issuance to the veteran of a VCAA notice that 
complied with the requirements of Quartuccio and Charles.  
Pursuant to the remand the RO sent a letter to the veteran 
in April 2004 which explained that the evidence needed to 
substantiate his claim for an earlier effective date would 
be evidence to show that entitlement arose prior to 
"December 5, 1995 (sic)".  



The premise of the Secretary's motion was that the 
furnishing of information regarding the evidence needed to 
substantiate the claim was necessary both to assist the 
veteran in pursuing his earlier effective date claim and to 
satisfy the specifications of Quartuccio and Charles.  

That finding is the "law of the case" and is binding on the 
Board.  See Browder v. Brown, 5 Vet. App. 268, 270 (1993) 
("[Q]uestions settled on a former appeal of the same case are 
no longer open for review").  

The Board believes that the mailing of the April 2004 letter 
satisfied the requirements of the Motion and of Quartuccio 
and Charles, notwithstanding that the effective date at 
issue was misidentified as December 5, 1995, and that, for 
the reasons explained below, receipt of additional evidence 
as to when entitlement arose could not as a matter of law 
entitle the veteran to an earlier effective date.  .  

However, the Board also believes that literal compliance with 
Quartuccio and Charles is not possible in this case.  Under 
the circumstances presented, as set forth in detail below, 
the assignment of the effective date of service connection 
is dependent on the date of actual receipt of a claim for 
service connection.  

Submission of additional evidence at this point would have no 
potential to change that date.  The essential facts necessary 
to apply the statutory and regulatory criteria are not in 
dispute.  The outcome of the appeal is governed by the 
interpretation and application of the law and regulations 
rather than by consideration of the adequacy of the evidence 
or resolving conflicting evidence.  

The inapplicability of the VCAA to appeals in which the 
question on appeal is limited to statutory interpretation is 
well established in the CAVC's jurisprudence.  See Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).  Smith v. Gober, 14 
Vet. App. 227, 231-32 (2002); see also Livesay v. Principi, 
15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is 
not applicable where it could not affect a pending matter and 
could have no application as a matter of law).  

In addition, the VA General Counsel has held that VA is not 
required under 38 U.S.C. § 5103(a) to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  VAOPGCPREC 
5-04.  

Accordingly, the Board finds that the requirements of the 
Motion have been substantially satisfied to the extent 
possible.  The Board will proceed to decide the appeal in 
accordance with the legal sufficiency of the underlying claim 
as shown by the undisputed essential facts.  


Criteria

The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110 (West 2002) and 38 C.F.R. § 3.400 (2003).   The 
statute provides that:  

Unless specifically provided otherwise in 
this chapter, the effective date of an award 
based on an original claim, a claim reopened 
after final adjudication, or a claim for 
increase, of compensation, dependency and 
indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt 
of application therefor. 

38 U.S.C.A. § 5110(a) (West 2002).  

Generally, under VA regulations, the effective date of an 
evaluation and award of compensation, pension, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(2003).  



In order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary, the 
law requires that a specific claim in the form prescribed by 
the Secretary must be filed.  38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151(a) (2003).  

Upon request made in person or in writing, the Secretary 
shall furnish, free of expense, all such printed instructions 
and forms as may be necessary in establishing the claim.  
38 U.S.C.A. § 5102 (West 2002). 

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If the formal claim is received 
within one year from the date it was sent to the claimant, it 
will be considered filed as of the date of the receipt of an 
informal claim.  38 C.F.R. § 3.155(a) (2003).  

A claim "means a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  Brannon v. West, 
12 Vet. App. 32 (1998); 38 C.F.R. § 3.1(p) (2003).  

A "pending claim" is an application, formal or informal, 
which has not been finally adjudicated.  38 C.F.R. § 3.160(c) 
(2003).  

A "finally adjudicated claim" is an application, formal or 
informal, which has been allowed or disallowed by the agency 
of original jurisdiction, the action having become final by 
the expiration of one year after the date of notice of an 
award or disallowance, or by denial on appeal.  38 C.F.R. 
§ 3.160(d) (2003); see also 38 C.F.R. §§ 20.1103, 20.1104 
(2003).

Under the provisions of 38 C.F.R. § 3.157(b)(1) (2003), the 
date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The provisions 
of this regulation apply only when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  See Servello v. Derwinski, 3 Vet. App. 196, 199-
200 (1992); Crawford v. Brown, 5 Vet. App. 33, 35-6 (1993).  


Factual Background

A claim for service connection for Bell's palsy filed by the 
veteran at separation from service was received in June 1974.  
The application contained no claim for service connection for 
PTSD or any other psychiatric disorder.  The RO granted 
service connection for Bell's palsy in December 1974 and 
assigned a 10 percent rating effective from the date of 
separation.  

Received from a Member of Congress on December 5, 1997, was a 
memorandum forwarding to the RO a letter from the veteran 
regarding entitlement to VA benefits for PTSD.  The RO 
accepted the letter as a claim for service connection for 
PTSD.  

The RO conducted evidentiary development with respect to the 
PTSD claim.  VA outpatient treatment records were obtained.  
Entries dated from September 1997 to March 1998 refer to 
psychiatric symptoms thought to be due to PTSD.  

The veteran underwent a VA examination in November 1998 which 
resulted in a diagnosis of PTSD.  He reported that he had 
been unemployed since 1989.  The examiner noted that he was 
severely impaired socially and occupationally, and stated 
that he had been unable to work since 1989.  

Documents from the Social Security Administration show that 
in April 2000 an Administrative Law Judge found the veteran 
to be unemployable from December 1989 due to a depressive 
disorder.  
At his November 2001 videoconferencing hearing, the veteran 
related that he had had many jobs since service, but that he 
would always quit or be fired.  He had last worked in 
December 1989.  It was not until 1996 that he realized that 
he had PTSD.  His wife described symptoms that had been 
present for many years and that resulted in the end of his 
employment in 1989.  

Following the CAVC Order vacating the Board's January 2003 
decision, the veteran submitted a November 2003 statement 
from a private psychiatrist, Dr. SLM (initials), that 
describes his psychiatric history.  The statement sets forth 
the opinion that PTSD related to military service was 
influencing the veteran before 1989 and resulted in his last 
working in 1989.  He stated that the symptoms had continued 
after military service and were disabling to the veteran at 
the present time.  

Analysis

The veteran contends that the award of service connection for 
PTSD should be made effective from December 1989 when his 
PTSD resulted in inability to work.  He maintains that the 
medical evidence of record and his sworn testimony establish 
that because of PTSD he has been unable to work since 1989.  

The selection of December 5, 1997, as the effective date of 
the award of service connection for PTSD reflects the 
application of 38 C.F.R. § 3.400(b)(2), the VA regulation 
that controls the assignment of an effective date for an 
award of service connection based on an original claim.  See 
also 38 U.S.C.A. § 5110 (West 2002).  

The general rule with respect to the effective date of 
compensation awards is that the effective date of such award 
"shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (West 2002); see also 38 
C.F.R. § 3.400(o)(1) (2003).  Exceptions to the rule apply in 
certain circumstances where the effective date of service 
connection is at issue, such as where the original claim was 
received during the first year after separation from service 
or where compensation is awarded pursuant to a liberalizing 
change of law.  38 U.S.C.A. § 5110(b)(2) (West 2002); see 
also 38 C.F.R. § 3.400(o)(2) (2003); Harper v. Brown, 10 Vet. 
App. 125 (1997).  No exception to the general rule applies in 
this case.  


The Board has reviewed the record in its entirety to 
determine whether any document or communication recognizable 
as a claim for service connection for PTSD was received 
before December 5, 1997.  The only prior formal claim of 
record was for Bell's palsy.  At no time before December 5, 
1997, was there any evidence of an intent to seek 
compensation for PTSD.  

The apparent premise underlying the veteran's appeal for an 
effective date retroactive to 1989 is that the existence of 
disability due to PTSD in 1989 means that December 1989 is 
the "date entitlement arose" within the meaning of 
38 C.F.R. § 3.400(a) (2003).  

However, regulatory language regarding the "date entitlement 
arose" cannot supersede the statutory prohibition against 
awards that precede the date of claim and VA does not have 
the authority to create an additional exception to that 
statutory rule.  

It is axiomatic that the grant of service connection 
represents an acknowledgement that symptoms of PTSD are 
related to service; however, that is essentially irrelevant 
to the appeal.  

Regardless of whether or not a disability that would have 
qualified for service connection existed before December 5, 
1997, compensation for such disability was not payable until 
entitlement had been adjudicated in accordance with the 
procedural and evidentiary requirements established by law.  

The first such requirement is the filing of a claim which is 
supported by medical evidence.  The CAVC has made it plain 
that the date of the filing of the claim and the 
documentation of entitlement is controlling in effective date 
determinations.  See Lalonde v. West, 12 Vet. App. 377, 380 
(1999) (citing Hazan v. Gober, 10 Vet. App. 511 (1997).  In 
Lalonde, the CAVC stated:




The Court understands the appellant's 
feelings of entitlement to an earlier 
effective date based on those records.  
However, the effective date of an award 
of service connection is not based on the 
date of the earliest medical evidence 
demonstrating a causal connection, but on 
the date that the application upon which 
service connection was eventually awarded 
was filed with the VA.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) has stated that it is the "unequivocal command" of 38 
U.S.C.A. § 5110(a) that the effective date of benefits be no 
earlier than the filing of an application therefor.  
Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999), 
cert. denied, 529 U.S. 1004 (2000).  

It should be pointed out that in some cases the date of a VA 
outpatient or hospital examination or the date of admission 
to a VA or uniformed services hospital will be accepted as 
the date of receipt of an informal claim.  38 C.F.R. 
§ 3.157(b)(1) (2003).  

However, these provisions operate only after a formal claim 
for compensation has previously been allowed (in which case 
the issue is entitlement to a higher rate of compensation) or 
when a formal claim for compensation has been disallowed for 
the reason that service-connected disability is not 
compensable in degree.  See Servello v. Derwinski, 3 Vet. 
App. 196, 199-200 (1992).  This regulation does not apply 
where service connection has not been granted.  

The fact that the veteran received VA treatment before 
December 5, 1997, for symptoms attributed to PTSD is of no 
value to him in establishing the existence of a claim before 
December 5, 1997, since the record of such treatment cannot 
constitute an original service connection claim under the 
law.  

In the present case, it is the law which is dispositive of 
the issue on appeal, not the facts.  The CAVC has held that 
where the law and not the evidence is dispositive, the claim 
should be denied or the appeal terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see 
also Shields v. Brown, 8 Vet. App. 346, 351-352 (1995).  The 
Board has found that the appeal is without legal merit and 
must be denied.  


ORDER

Entitlement to an effective date, prior to December 5, 1997, 
for the award of service connection for PTSD is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



